DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-8 are objected to because of the following informalities:
The first word of each line in instant claim 1 should not be capitalized.
Additionally, the verb phrases in the claims should be in a consistent tense, preferably present participle, i.e. change the following words in instant claim 1:
“Provide” to “providing”
“The Ti, V, Fe, Zr, Ce, and Gd metal materials are weighed” to “weighing the Ti, V, Fe, Zr, Ce, and Gd metal materials”
“the Ti, V, Fe, Zr, Ce, and Gd metal materials are vacuum smelted” to “vacuum smelting the Ti, V, Fe, Zr, Ce, and Gd metal materials”
“Perform a first heat treatment” to “performing a first heat treatment”
“Perform a first rolling” to “performing a first rolling”
“Perform a second heat treatment” to “performing a second heat treatment”
“Perform a second rolling” to “performing a second rolling”
“The third TiVFe alloy ingots is then subjected to” to “Subjecting the third TiVFe alloy ingots to”

Additionally, the phrase “in this patent” should be deleted from instant claim 2
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “environmentally-friendly” in claims 1-8 is a relative term which renders the claim indefinite. The term “environmentally-friendly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders the properties of the alloy indefinite which renders the scope of the claims indefinite.
Additionally, instant claim 1 recites the limitation “After weighing, the Ti, V, Fe, Zr, Ce, and Gd metal raw materials are vacuum smelted to obtain the first TiVFe alloy ingots.”  This limitation is indefinite because it is unclear whether Zr, Ce, and Gd are required or even permitted in the alloy “TiVFe alloy ingots.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a) (1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 6,066,415 to Sakai et al.
Regarding claim 1, Sakai discloses a multi-phase hydrogen storage material that may comprise Ti, V, Fe, Zr, Ce and Gd (Sakai, abstract, column 2 line 9 – column 5 line 7).
Regarding the instantly claimed product-by-process steps, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is 
Regarding claims 3-8, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the material of Sakai appears to be either identical or only slightly different than the structure and composition of the instantly claimed material.  Therefore, a rejection based alternatively on either 35 U.S.C. 102(b) or 35 U.S.C. 103(a) is eminently fair and acceptable.
Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a) (1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,840,166 to Kaneko.
Regarding claim 1, Kaneko discloses a multi-phase hydrogen storage material that may comprise Ti, V, Fe, Zr, Ce and Gd (Kaneko, abstract, column 2 line 45 – column 4 line 2).
Regarding the instantly claimed product-by-process steps, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though 
Regarding claims 3-8, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the material of Kaneko appears to be either identical or only slightly different than the structure and composition of the instantly claimed material.  Therefore, a rejection based alternatively on either 35 U.S.C. 102(b) or 35 U.S.C. 103(a) is eminently fair and acceptable.
Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a) (1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2007/0071633 A1 to Kihara et al.
Regarding claim 1, Kihara discloses a multi-phase hydrogen storage material that may comprise Ti, V, Fe, Zr, Ce and Gd (Kihara, abstract, para [0034-0050]).

Regarding claims 3-8, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the material of Kihara appears to be either identical or only slightly different than the structure and composition of the instantly claimed material.  Therefore, a rejection based alternatively on either 35 U.S.C. 102(b) or 35 U.S.C. 103(a) is eminently fair and acceptable.



Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Instant claim 2 is directed to a iron-based hydrogen storage material as set forth in the instant claim.  The closest prior art of record is US 2007/0071633 A1 to Kihara et al, US 6,066,415 to Sakai et al and US 5,840,166 to Kaneko as set forth in the above 35 USC 102/103 rejections.  All of the above cited prior art discloses multi-phase hydrogen storage alloys which may comprise Ti, V, Fe, Zr, Ge and Ce.  None of the above cited prior art discloses a hydrogen storage alloy of the formula TiaV100-a-b-c-x-yFebZrcGdxCey where a =9-10, b=10-12, c=2-3, x=0.5-1 and y = 1-1.3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN D WALCK/               Primary Examiner, Art Unit 1738